DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "and the first action comprises collecting " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under their broadest reasonable interpretation, cover mental process (concept performed in a human mind, including as observation, evaluation, judgment, and opinion and organizing human activity). The claims recites a computer readable medium, a method, and a system to perform an action or forgo performing the action based on detecting a person in the vicinity of a container. This judicial exception is not integrated into a practical application because the steps do not add a meaningful limitations to be considered specifically applied to a particular technological problem to be solved. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of the claimed invention can be done mentally and no additional features in the claims would preclude them from being performed as such except for the generic computer elements at high level of generality (i.e., processor and computer readable medium)


According to the USPTO guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed to an abstract idea as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-20 are directed to a non-transitory computer readable medium, i.e. system. Claim 19 is directed to a method, i.e. process. Claim 20 is directed to a system

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in 1-18 (and the method and system in claims 19 and 20, respectively) comprise a mental process that can be practicably performed in the human mind (or generic computers or components configured to perform the method) and, therefore, an abstract idea.
Regarding Claims 1, 19, and 20: the system/method (or computer implemented functionality) recite the steps (functions) of: 
analyzing the one or more images to determine whether at least one person is presence in a vicinity of the container (mental process including observation, evaluation, judgment, opinion);
This limitation, as drafted, is a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind or by a human. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally analyze an image and determine a fill level, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. processing unit) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 19, and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claims 1, 19, and 20 recites the further limitations of 
obtaining one or more images captured using one or more image sensors and depicting at least part of a container (insignificant pre-solution of gathering data); 
This limitation is the mere collection of images/or data which amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 1, 19, and 20 recite the further limitations of
in response to a determination that no person is presence in the vicinity of the container, causing a performance of a first action associated with the container (insignificant post-extra-solution activity based on the result of analyzing);
in response to a determination that at least one person is presence in the vicinity of the container, forgoing causing the performance of the first action (insignificant post-extra-solution activity based on the result of analyzing);
These limitations are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Further, claim 1, 19, and 20 recites the additional limitations of a “non-transitory computer readable medium”, “containers”, “image sensor”, “system” and “processing unit”.  The “non-transitory computer readable medium”, “containers”, “image sensor”, “system” and “processing unit” are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 19, and 20 do not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer to “obtain, analyze, and determine”, as claimed in claim 1, 19, and 20 is a routine, well-understood and conventional process that is performed by computers.
Thus, since claims 1, 19, and 20 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1, 19, and 20 are not eligible subject matter under 35 U.S.C 101.

Regarding claim 2: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the one or more image sensors are configured to be mounted to a vehicle, and the first action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container (high level of generality of computer components, and organizing of human activity by a vehicle driver adjusting route). 
Regarding claim 3: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the container is a trash can, and the first action comprises emptying the trash can (organizing of human activity by a waste collector emptying a trash can). 
Regarding claim 4: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the container is a trash can, the one or more image sensors are configured to be mounted to a garbage truck, and the first action comprises collecting the content of the trash can with the garbage truck (high level of generality of computer components, and organizing of human activity by a waste collecting truck collecting the content of a trash can). 
Regarding claim 5: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the first action comprises moving at least part of the container (organizing of human activity by a waste collector repositioning a trash can). 
Regarding claim 6: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the first action comprises obtaining one or more objects placed within the container (organizing of human activity by a waste collector emptying a trash can). 
Regarding claim 7: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the first action comprises placing one or more objects in the container (organizing of human activity by a person adding waste to a trash can). 
Regarding claim 8: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the first action comprises changing a physical state of the container (organizing of human activity by a person changing the physical state of the container from full to empty). 
Regarding claim 9: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the method further comprises: analyzing the one or more images to determine whether at least one person presence in the vicinity of the container belongs to a first group of people (organizing of human activity by an operator determining the presence of a worker for example near a dumpster based on their uniform); 
in response to a determination that the at least one person presence in the vicinity of the container belongs to the first group of people, causing the performance of the first action involving the container (organizing of human activity by an operator when determining the presence of a worker near a dumpster proceed to empty the dumpster); 
and in response to a determination that the at least one person presence in the vicinity of the container does not belong to the first group of people, forgoing causing the performance of the first action (organizing of human activity by an operator when determining the presence of a person other than a worker near a dumpster avoid emptying the dumpster). 
Regarding claim 10: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the method further comprises determining the first group of people based on a type of the container (organizing of human activity by an operator determining if a worker is in presence of the container based on the type of container (I.e. trash can)). 
Regarding claim 11: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): analyzing the one or more images to determine whether at least one person presence in the vicinity of the container uses suitable safety equipment (organizing of human activity by an operator determining the presence of a worker for example near a dumpster based on their uniform and that the worker is wearing safety gear such as a helmet and gloves); 
in response to a determination that the at least one person presence in the vicinity of the container uses suitable safety equipment, causing the performance of the first action involving the container (organizing of human activity by an operator when determining the presence of a worker near a dumpster and the worker is wearing safety gear proceed to empty the dumpster); 
in response to a determination that the at least one person presence in the vicinity of the container does not use suitable safety equipment, forgoing causing the performance of the first action (organizing of human activity by an operator when determining that the person near the dumpster is not wearing safety gear avoid emptying the dumpster). 
Regarding claim 12: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the method further comprises determining the suitable safety equipment based on a type of the container (organizing of human activity by an operator determining what type of safety gear a worker must be wearing based on the type of container).
Regarding claim 13: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein the method further comprises analyzing the one or more images to determine the type of the container (organizing of human activity by an operator determining what type of container is present in an image (i.e. trash can)).
Regarding claim 14: similar analysis as claim 11.
Regarding claim 15: similar analysis as claim 12.
Regarding claim 16: similar analysis as claim 13.
Regarding claim 17: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein causing the performance of a first action associated with the container comprises providing information to a user, the provided information is configured to cause the user to perform the first action (organizing of human activity by an operator providing instruction to a worker to empty the trash can).
Regarding claim 18: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitation(s): wherein causing the performance of a first action associated with the container comprises providing information to an external system, the provided information is configured to cause the external system to perform the first action (organizing of human activity by an operator controlling a waste truck to pick up the trash can and emptying it).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mask (PG-Pub. US 20150348252).
Regarding claim 1: 
Mask teaches: a non-transitory computer readable medium storing a software program comprising data and computer implementable instructions for carrying out a method for selectively forgoing actions based on presence of people in a vicinity of containers (abstract “Systems, methods, and computer-readable media are disclosed for monitoring waste. Example methods may include monitoring a waste compartment of a waste container”), the method comprising:
obtaining one or more images captured using one or more image sensors and depicting at least part of a container (¶ [0051] “…embodiments of the disclosure may refocus a camera to capture a waste container and surrounding perimeter.”);
analyzing the one or more images to determine whether at least one person is presence in a vicinity of the container (¶ [0051] “…Accordingly, embodiments of the disclosure may automatically identify waste container positioning and may detect motion within a surrounding perimeter to determine presence of moving objects (e.g., people, animals, etc.). For example, if a person is dwelling around or otherwise loitering near a dumpster or waste container”. Also see ¶ [0045]);
in response to a determination that no person is presence in the vicinity of the container, causing a performance of a first action associated with the container (¶ [0050] “…In some embodiments, triggering the waste haul notification may include automatically scheduling a waste haul pickup with a waste hauler to empty the waste container.”; ¶ [0051] “…For example, if a person is dwelling around or otherwise loitering near a dumpster or waste container, embodiments of the disclosure may prevent a waste hauling so as to avoid injury to the person.” It is implied that if a person is not determined to be present in the vicinity of the waste container, the waste hauling will be performed); and
in response to a determination that at least one person is presence in the vicinity of the container, forgoing causing the performance of the first action (¶ [0051] “…For example, if a person is dwelling around or otherwise loitering near a dumpster or waste container, embodiments of the disclosure may prevent a waste hauling [forgoing performing the first action] so as to avoid injury to the person.”).

Regarding claim 3: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein the container is a trash can (¶ [0051] “…embodiments of the disclosure may refocus a camera to capture a waste container and surrounding perimeter.”);
and the first action comprises emptying the trash can (¶ [0050] “…In some embodiments, triggering the waste haul notification may include automatically scheduling a waste haul pickup with a waste hauler to empty the waste container.”. Also see ¶ [0051]).

Regarding claim 5: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein the first action comprises moving at least part of the container (¶ [0051] “…In some instances, a waste container may not be placed in its original location after a waste haul pickup. Accordingly, embodiments of the disclosure may automatically identify waste container positioning and may detect motion within a surrounding perimeter to determine presence of moving objects (e.g., people, animals, etc.)… In one example method, certain embodiments may determine a first location of the waste container. Upon completion of a waste haul pickup, embodiments may determine a second location of the waste container that is different than the first location [the first action comprises repositioning of the container]. Upon determining the second location, the waste haul threshold may be updated based at least in part on the second location of the waste container).

Regarding claim 6: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein the first action comprises obtaining one or more objects placed within the container (¶ [0026] “…The computer may transmit a notification to the operator of the waste management system 100, along with user identification information, if any, collected by the user monitoring system 140 at the time the tire 118 and/or car battery 119 were deposited into the opentop container 110. The operator may then take necessary action, such as reprimanding the offending user 150 and/or removing the prohibited items prior to waste pickup.”; ¶ [0050] “…In some embodiments, triggering the waste haul notification may include automatically scheduling a waste haul pickup with a waste hauler to empty the waste container.”; ¶ [0051] “…For example, if a person is dwelling around or otherwise loitering near a dumpster or waste container, embodiments of the disclosure may prevent a waste hauling so as to avoid injury to the person.” It is implied that if a person is not determined to be present in the vicinity of the waste container, the waste hauling will be performed and emptying the waste container is similar to obtaining/removing one or more objects).

Regarding claim 8: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein the first action comprises changing a physical state of the container (¶ [0050] “…In some embodiments, triggering the waste haul notification may include automatically scheduling a waste haul pickup with a waste hauler to empty the waste container.”; ¶ [0051] “…For example, if a person is dwelling around or otherwise loitering near a dumpster or waste container, embodiments of the disclosure may prevent a waste hauling so as to avoid injury to the person.” It is implied that if a person is not determined to be present in the vicinity of the waste container, the waste hauling will be performed and emptying the waste container is similar to changing physical state of the container. Also, the specification does not provide a specific definition to the meaning of changing the physical state of the container, therefore, the broadest reasonable interpretation of changing the physical state of the container includes changing its state from full to empty).

Regarding claim 17: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein causing the performance of a first action associated with the container comprises providing information to a user, the provided information is configured to cause the user to perform the first action (¶ [0026] “…The computer may transmit a notification to the operator of the waste management system 100 [providing information to a user], along with user identification information, if any, collected by the user monitoring system 140 at the time the tire 118 and/or car battery 119 were deposited into the opentop container 110. The operator may then take necessary action [the user to perform the first action], such as reprimanding the offending user 150 and/or removing the prohibited items prior to waste pickup.”; ¶ [0050] “…In some embodiments, triggering the waste haul notification may include automatically scheduling a waste haul pickup with a waste hauler to empty the waste container.”).

Regarding claim 18: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein causing the performance of a first action associated with the container comprises providing information to an external system, the provided information is configured to cause the external system to perform the first action (¶ [0018] “…In other embodiments, notifications and/or alerts may be transmitted or otherwise sent to a manager. For example, in instances where a waste container is owned by a third party, the waste management system described herein may be configured to communicate with a manager of the third party. In some instances, the manager of the third party may be an owner of the waste management system described herein and may be onsite, or the manager of the third party may be remotely located at the third party or elsewhere and may receive notifications and/or alerts directly. Such communication may facilitate a notification and/or alert an appropriate waste collector or lowest cost vendor, whereas other embodiments may notify and/or alert either a facilities manager or the waste hauling company directly without a middleman.”; ¶ [0050] “…In some embodiments, triggering the waste haul notification may include automatically scheduling a waste haul pickup with a waste hauler to empty the waste container.”).

Regarding claim 19-20: the claims limitations of these claims are similar to those of claim 1; therefore, rejected in the same manner as applied above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mask (PG-Pub. US 20150348252) in view of Gates (PG-Pub. US 20190197498).

Regarding claim 2: 
Mask teaches the limitations of claim 1 as applied above. 
Mask does not specifically teach: wherein the one or more image sensors are configured to be mounted to a vehicle, and the first action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container.
However, in a related field, Gates teaches: wherein the one or more image sensors are configured to be mounted to a vehicle (FIG. 5, ¶ [0030] “The monitoring system 100 can additionally be used with a waste collection vehicle 50.”; ¶ [0017] “…The content sensor 200 of the monitoring system 100 functions to monitor the content of the waste container by recording measurements 30 of the waste 10. The content sensor 200 is preferably an optical sensor configured to record images”. Also see ¶ [0081]);
and the first action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container (¶ [0081] “The waste collection vehicles are preferably routed in response to the occurrence of a routing event.” Also see ¶¶ [0090]-[0092]. The examiner also notes that Mask in ¶ [0051] discloses waste hauling in the case of a no person present in the vicinity of the container, which also can be interpreted as a waste vehicle routing to pick up the content of the container).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask to incorporate the teachings of Gates by including: wherein the one or more image sensors are configured to be mounted to a vehicle, and the first action comprises adjusting a route of the vehicle to bring the vehicle to a selected position with respect to the container in order to improve the system taught by Mask which contains a camera mounted in the container’s environment and connect via network with a waste management company, by mounting a camera on the waste truck itself to make real time decision whether to haul the content of the container or not based on the presence of people to provide a safer waste hauling.

Regarding claim 4: 
Mask teaches the limitations of claim 1 as applied above. 
Mask further teaches: wherein the container is a trash can (¶ [0051] “…embodiments of the disclosure may refocus a camera to capture a waste container and surrounding perimeter.”);
Mask does not specifically teach: the one or more image sensors are configured to be mounted to a garbage truck, and the first action comprises collecting the content of the trash can with the garbage truck.
However, Gates teaches: wherein the one or more image sensors are configured to be mounted to a garbage truck FIG. 5, ¶ [0030] “The monitoring system 100 can additionally be used with a waste collection vehicle 50.”; ¶ [0017] “…The content sensor 200 of the monitoring system 100 functions to monitor the content of the waste container by recording measurements 30 of the waste 10. The content sensor 200 is preferably an optical sensor configured to record images”. Also see ¶ [0081]);
and the first action comprises collecting the content of the trash can with the garbage truck (¶ [0030] “The monitoring system 100 can additionally be used with a waste collection vehicle 50…The transportation mechanism is preferably manually controlled (e.g., by a driver), but can alternatively be automatically controlled (e.g., driverless), wherein the transportation mechanism can automatically drive the waste collection vehicle along the route specified by the method, or along any other suitable route.” The examiner also notes that Mask in ¶ [0051] discloses waste hauling in the case of a no person present in the vicinity of the container, which also can be interpreted as a waste vehicle routing to pick up the content of the container).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask to incorporate the teachings of Gates by including: the one or more image sensors are configured to be mounted to a garbage truck in order to improve the system taught by Mask which contains a camera mounted in the container’s environment and connect via network with a waste management company, by mounting a camera on the waste truck itself to make real time decision whether to haul the content of the container or not based on the presence of people to provide a safer waste hauling.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mask (PG-Pub. US 20150348252).
Regarding claim 7: 
Mask teaches the limitations of claim 1 as applied above. 
Mask does not specifically teach: wherein the first action comprises placing one or more objects in the container. 
However, placing one or more objects in the container is a matter of obviousness to one skilled in the art and does not provide any meaningful addition to the inventive concept. For example, some people put a trash bag outside of the container, and when the waste collection truck comes to haul the waste, the waste collection worker may relocate that bag into the container before emptying the content of the container in the truck. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask to include wherein the first action comprises placing one or more objects in the container in order to make sure no trash bags are left behind in the proximity of the container when picking up the content of a waste container by a waste management company. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mask (PG-Pub. US 20150348252) in view of Whelan (PG-Pub. US 20180033276).
Regarding claim 9: 
Mask teaches the limitations of claim 1 as applied above. 
Mask does not specifically teach: wherein the method further comprises: analyzing the one or more images to determine whether at least one person presence in the vicinity of the container belongs to a first group of people; in response to a determination that the at least one person presence in the vicinity of the container belongs to the first group of people, causing the performance of the first action involving the container; and in response to a determination that the at least one person presence in the vicinity of the container does not belong to the first group of people, forgoing causing the performance of the first action.
However, in a related field, Whelan teaches:  in ¶ [0055] “FIG. 5 is a flowchart of a process for eliminating false positive detection readings of a human in proximity to a machine [similar to a person in the vicinity of a container]”;
Whelan further teaches: wherein the method further comprises: analyzing the one or more images to determine whether at least one person presence in the vicinity of the container belongs to a first group of people (¶ [0062] “Once the system is notified that the detected object, which is not static, is not at an acceptable distance from the machine, the system determines whether the objects movements detected by the sensor are justified (operation 518) [similar to a person belonging to a first group], see FIG. 10.”; 
in response to a determination that the at least one person presence in the vicinity of the container belongs to the first group of people, causing the performance of the first action involving the container (¶ [0062] “the system determines whether the objects movements detected by the sensor are justified (operation 518)...If not, then an alarm is triggered (operation 520). The alarm may be visual, audio, both, or some other alarm configured to inform the human that action should be taken to avoid the machine. Alternatively, or in addition, operation of the machine is halted or modified in a manner calculated to increase safety of the presumed human, the machine, other equipment or power supplies, and combinations thereof.” When the movement is not justified (the person belongs to group who are not workers or wearing safety equipment, see FIG. 10), the operation of the machine is halted (performing an action involving the machine)). 
and in response to a determination that the at least one person presence in the vicinity of the container does not belong to the first group of people, forgoing causing the performance of the first action (¶ [0063] “However, returning to operation 518, if the movement is considered justified then the system is so notified (operation 522). A movement is considered justified if the computer has been pre-programmed to recognize a movement as being justified. For example, the detected skeletal positions of a human body may indicate that the person is performing a feeding motion with respect to feeding a machine.” When the movement is justified, the operation of the machine is not halted (forgoing causing the performance of the first action).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask to incorporate the teachings of Whelan by including: analyzing the one or more images to determine whether at least one person presence in the vicinity of the container belongs to a first group of people and preform a specific action when the detected person does belong to the first group of people in order to increase safety of the presumed human, the machine, other equipment or power supplies, and combinations thereof by halting an operation of a machine.

Regarding claim 10: 
Mask in view of Whelan teaches the limitations of claim 9 as applied above. 
Mask further teaches: ¶ [0031] “The image database 250 may be connected to the network 160 and may include a database of images or links to images, for example images associated with different fill levels of waste containers, images associated with different types of waste containers, images associated with prohibited and/or restricted items, and other images that may be used or analyzed by the waste management system 100.”.
Whelan further teaches: wherein the method further comprises determining the first group of people based on a type of the container ((¶ [0062] “the system determines whether the objects movements detected by the sensor are justified (operation 518)...If not, then an alarm is triggered (operation 520). See FIG. 10. Therefore, it is a matter of obviousness to associate a group of worker with a specific machine (similar to container) in a work environment to assess whether to trigger an alarm or not when a person (worker that is trained to operate that specific machine (container) is in the vicinity of the machine (container)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask to incorporate the teachings of Whelan by including:  determining the first group of people based on a type of the container  in order to assess whether to trigger an alarm or not when a person (worker that is trained to operate that specific machine (container) is in the vicinity of the machine (container).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mask (PG-Pub. US 20150348252) in view of Bohannon (PG-Pub. US 20200410444).
Regarding claim 11: 
Mask teaches the limitations of claim 1 as applied above. 
Mask does not specifically teach: analyzing the one or more images to determine whether at least one person presence in the vicinity of the container uses suitable safety equipment; in response to a determination that the at least one person presence in the vicinity of the container uses suitable safety equipment, causing the performance of the first action involving the container; and in response to a determination that the at least one person presence in the vicinity of the container does not use suitable safety equipment, forgoing causing the performance of the first action.
However, in a related field, Bohannon teaches:  analyzing the one or more images to determine whether at least one person presence in the vicinity of the container uses suitable safety equipment (FIG. 8, ¶ [0135] “Image analyzer 40D may identify one or more articles of PPE worn by worker 10A in the previously captured image (194). In addition, the technique includes PPE verifier 40E comparing one or more articles of PPE identified for worker 10A to use and the one or more articles of PPE worn by worker 10A in the image”).
in response to a determination that the at least one person presence in the vicinity of the container uses suitable safety equipment, causing the performance of the first action involving the container (¶ [0137] “If the one or more articles of PPE identified for worker 10A to use and the one or more articles of PPE worn by worker 10A in the image are the same (YES branch of 196), PPE verifier 40E may present an alert indicating PPE compliance of worker 10A [similar to performing a first action].” It is also a matter of obviousness that the first action involves the container considering the teachings of Mask and also the teachings of Bohannon is ¶ [0133] “...For example, PPE processor 40B may identify the one or more articles of PPE 13A for worker 10A to use based on at least one of a job function of worker 10A, environment 8B”);
and in response to a determination that the at least one person presence in the vicinity of the container does not use suitable safety equipment, forgoing causing the performance of the first action (¶ [0136] “…For example, if the one or more articles of PPE identified for worker 10A to use and the one or more articles of PPE worn by worker 10A in the image are not the same (NO branch of 196), PPE verifier 40E may present an alert indicating PPE non-compliance of worker 10A (200).” The alert indicating PPE compliance of worker 10A is not performed).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask to incorporate the teachings of Bohannon by including: analyzing the one or more images to determine whether at least one person presence in the vicinity of the container uses suitable safety equipment and perform an action if the person is wearing the suitable safety equipment in order to make sure that workers are in compliance with safety procedures by wearing the right PPE based on the environment and the job function.

Regarding claim 12: 
Mask in vie Bohannon teaches the limitations of claim 11 as applied above. 
Bohannon further teaches: determining the suitable safety equipment based on a type of the container (¶ [0133] “...For example, PPE processor 40B may identify the one or more articles of PPE 13A for worker 10A to use based on at least one of a job function of worker 10A, environment 8B”); Therefore, it is a matter of obviousness that the safety equipment would depend on the type of container in the environment of waste management, organic waste may require only gloves, but chemical waste may require more sophisticated equipment such as respirators).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mask in view of Bohannon to incorporate the teachings of Bohannon and common knowledge by including: determining the suitable safety equipment based on a type of the container  in order to make sure that workers are in compliance with safety procedures and are safe by wearing the right PPE based on the environment and the job function.

Regarding claim 13: 
Mask in vie Bohannon teaches the limitations of claim 11 as applied above.
Mask further teaches: wherein the method further comprises analyzing the one or more images to determine the type of the container (¶ [0031] “The image database 250 may be connected to the network 160 and may include a database of images or links to images, for example images associated with different fill levels of waste containers, images associated with different types of waste containers, images associated with prohibited and/or restricted items, and other images that may be used or analyzed by the waste management system 100”; the system uses an image comparison program which may be configured to analyze or compare images received from the camera with images stored in the image database (e.g. comparing images of types of containers).

Regarding claims 14-16: the claims limitations are similar to those of claims 11-13; therefore, rejected in the same manner as applied above. The only difference between the two set of claims is in claim 11, the determination is based on using suitable safety equipment, and in claim 14 is based on following suitable safety procedures. However, the broadest reasonable interpretation of “following suitable safety procedures” includes “using suitable safety equipment” in view of the specification of the current application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665       

 /EDWARD F URBAN/ Supervisory Patent Examiner, Art Unit 2665